1
2
3
4
5
6
7
8
9
10                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
11
                             SOUTHERN DIVISION
12
     HOWARD CHOW and YIHUA            Case No.: 8:18-cv-716 JLS(GJSx)
13
     CHOW,
14                                    JUDGMENT
            Plaintiffs,
15
16                v.

17   UNITED STATES OF AMERICA
18          Defendant.
19
20
21
22
23
24
25
26
27
28
1         Pursuant to the Court’s February 5, 2020, Order (doc. 41) granting the
2    Government’s Motion for Summary Judgment (doc. 22), IT IS HEREBY
3    ORDERED that judgment is entered in favor of the United States of
4    America, Defendant, and against Howard Chow and Yihua Chow, Plaintiffs.
5    The Chows shall take nothing by their complaint.
6         The United States is awarded costs.
7    IT IS SO ORDERED.
8
9    Date: February 11, 2020               ________________________________
10                                         JOSEPHINE L. STATON
11                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
